FILED
                            NOT FOR PUBLICATION                             JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10361

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00016-RCC

  v.
                                                 MEMORANDUM *
MIGUEL TZUNUX-RUIZ, a.k.a. Miguel
Tomas-Santos,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Miguel Tzunux-Ruiz appeals from his jury-trial conviction and 70-month

sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Tzunux-Ruiz’s counsel has filed a brief


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    11-10361